 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   LORENA VELASQUEZ, et al.,                          Case No. 1:17-cv-01710-SAB

10                   Plaintiffs,                        ORDER RE NOTICE OF SETTLEMENT
                                                        AND VACATING ALL PENDING
11           v.                                         MATTERS

12   SVENHARD’S SWEDISH BAKERY, et al.,                 (ECF No. 82)

13                   Defendants.                        DEADLINE: MAY 24, 2019

14

15          On April 23, 2019, the parties participated in a settlement conference before United

16 States Magistrate Judge Sheila K. Oberto during which they reached an agreement to settle this

17 action. (ECF No. 81.) A minute order issued vacating all dates and requiring the parties to file a

18 notice of settlement within two days and dispositive documents within thirty days. (Id.) On

19 April 24, 2019, a notice of settlement was filed. (ECF No. 82.)
20          Accordingly, IT IS HEREBY ORDERED that:

21          1.      All pending matters are VACATED; and

22          2.      The parties shall file dispositive documents on or before May 24, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        April 25, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
